Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 1 of 12

Case: 1:19-cv—-01703 JURY DEMAND

Assigned To : Unassigned
Assign. Date : 6/11/2019
Description; Pro Se Gen. Civ. (F-DECK)

UNITED STATES DISTRICT COURT FOR

THE DISTRICT OF COLUMBIA

 

Civil Action No.:

FRANK EUGENE LAMB IIL,
COMPLAINT FOR:
Plaintiff, 1. MALICIOUS PROSECUTION IN

VIOLATION OF THE FOURTEENTH
Vv. AMENDMENT;

2. VIOLATION OF 28 U.S.C. §2680;
3. INTENTIONAL INFLICTION OF
THE BUREAU OF ALCOHOL, TOBACCO, EMOTIONAL DISTRESS;
FIREARMS AND EXPLOSIVES; THE UNITED 4. NEGLIGENCE;
STATES DEPARTMENT OF HOMELAND 5. FAILURE TO PROPERLY SCREEN AND
: HIRE;
SECURITY; THE FEDERAL BUREAU OF 6. FAILURE TO PROPERLY TRAIN;
INVESTIGATION; THE DRUG 7, FAILURE TO SUPERVISE AND
ENFORCEMENT ADMINISTRATION, DISCIPLINE
Defendants. [JURY TRIAL DEMANDED]

 

 

COME NOW, Plaintiff Frank Eugene Lamb III (hereafter referred to as “Plaintiff” or
“Lamb”) who alleges causes of actions against Defendants the Bureau of Alcohol, Tobacco,
Firearms and Explosives (hereafter referred to as “ATF”), the United States Department of
Homeland Security (hereafter referred to as “DHS”), the Federal Bureau of Investigation (hereafter
referred to as “FBI”) and the Drug Enforcement Administration (hereafter referred to as “DEA”)

and each of them, (hereinafter referred to collectively as “Defendants”) as follows:

EESER EE,
|
COMPLAINT

 

JUN | 4 ong
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 2 of 12

INTRODUCTION
1. Plaintiff brings this Complaint against Defendants for defamation,
misrepresentation, negligence, conducting illegal and unconstitutional surveillance and malicious

prosecution.

PARTIES

a At all times mentioned in this Complaint, Plaintiff Eugene Lamb III is a citizen of
the United States of America, temporarily residing in Ukraine. Plaintiff's address: Semena Paliia St,
78, apt. 212, Odesa, Odes'ka oblast, 65069; phone numbers: +3809357427 11, +380938520254
(Ukrainian) and (512)813-1721 (American).

3. Defendant the Bureau of Alcohol, Tobacco, Firearms and Explosives is a federal law
enforcement organization within the United States Department of Justice, located in Washington,
DC. Its responsibilities include the investigation and prevention of federal offenses involving the
~ unlawful use, manufacture, and possession of firearms and explosives; acts of arson and bombings;
and illegal trafficking and tax evasion of alcohol and tobacco products. Address: 99 New York
Avenue, NE, Washington, DC 20226; phone number: (202) 648-7800.

4. Defendant the United States Department of Homeland Security is a cabinet
department of the U.S. federal government with responsibilities in public security, roughly
comparable to the interior or home ministries of other countries, located in Washington, DC. Its
stated missions involve anti-terrorism, border security, immigration and customs, cyber security,
and disaster prevention and management. Address: 245 Murray Lane, SW, Washington, DC 20528-
0075; phone number: 1-202-282-8000.

3S: Defendant the Federal Bureau of Investigation is the domestic intelligence and

-
q

security service of the United States, and its principal federal law enforcement agency, located in

2
COMPLAINT

 

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 3 of 12

Washington, DC. Address: 935 Pennsylvania Avenue, NW, Washington, D.C. 20535-0001; phone
number: (202) 324-3000.

6. Defendant the Drug Enforcement Administration is enforcement agency located in
Springfield, Virginia. [ts responsibilities include to enforce the controlled substances laws and
regulations of the United States and bring to the criminal and civil justice system of the United

States. Address: PO Box 2639, Springfield, VA 22152-2639; phone number: (202) 307-1000.

JURISDICTION AND VENUE
7. This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §1331

(Federal Question Jurisdiction). Venue is proper pursuant to 28 U.S.C. §1391.

FACTUAL BACKGROUND

8. For over thirty years Defendants have continued to perform malicious
prosecutions against Plaintiff with the intent of causing Plaintiff to suffer emotional distress to
conceal the misconduct and illegal activities of their agents who conspired with Plaintiff's father
to discredit a lawyer in College Station Texas named John Hawtrey.

9. Plaintiff was forced to leave the United States of America due to the fact that he
was the witness of the investigations that were conducted in the 1980’s where Defendants
falsified an investigation to conceal the misconduct and federal crimes committed by their
agents.

10. At said time, Defendants conspired with Plaintiff's father to commit extortion and
defamation against a lawyer named John Hawtrey. These investigators used false information

provided by informants.

3
COMPLAINT

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 4 of 12

11. The cause of the above actions against Plaintiff is that he was an unwilling
participate in illegal activities of Defendants.

12. These investigations were falsified by Defendants. Plaintiff was threatened by
Defendants if he did not participate in the investigations. Plaintiff was falsely accused of lying
during the course of the investigations.

13. As aresult of these Investigations, Plaintiff being forced to leave Texas and move
to New Mexico in 1999.

14, Plaintiff then moved to Albuquerque New Mexico where he resided for eight
years.

15. Then, in 2010 Plaintiff attempted to prosecute members of the judicial system of
the state of New Mexico.

16. Asaresult of Plaintiff's activity, in Hobbs New Mexico, Defendants attempted to
sell Plaintiff an automatic weapon to accuse him of committing a crime.

17. Defendants conspired with the states of New Mexico, Arizona, and Washington to
falsify court records, medical records, and perform investigations in retaliation for Plaintiff's
attempts to prosecute members of the judicial system of the state of New Mexico.

18. While Plaintiff attended the University of New Mexico, Defendants questioned
his professors and persuaded them to lower his grades.

19. Defendants also utilized false information provided by their agents including
about Plaintiffs ex-wife Cindy Gates and her family members. This led to Plaintiff being falsely
accused of domestic violence by Cindy Gates.

20. These Defendants’ actions forced Plaintiff to leave New Mexico to live in

Phoenix Arizona.

4
COMPLAINT

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 5 of 12

21. Then, in Arizona, the sheriff Joe Arpaio began investigations that continued the
State of New Mexico, ATFE, DEA, DHS, and FBI.

22. At said time, Defendants began contacting all local attorney that Plaintiff intended
to hire for representation, to encourage them not to represent Plaintiff.

23. After filling formal complaints with Robert Mueller (FBI), Eric Holder with the
department of Justice, and Janet Napolitano (DHS) Plaintiff was forced to leave Arizona and
moved to Washington State.

24. After living in Tacoma Washington, the State of New Mexico and FBI falsified
Plaintiffs criminal history. These falsifications of Plaintiffs criminal history led to Plaintiff
being denied entry in to Canada.

25. As aresult of these malicious prosecutions Plaintiff was forced to leave the
United States and went to Russia, Latvia, and then Germany.

26. Plaintiff spent nearly three years in the German Asylum program and was the
victim of mistreatment while in the Asylum program.

27. The right of asylum for victims of political persecution is a basic right stipulated
in the Constitution of Germany. In a wider sense, the right of asylum recognizes the definition of
'refugee' as established in the 1951 Refugee Convention and is understood to protect asylum
seekers from deportation and grant them certain protections under the law.

28. Defendants continued their malicious prosecution against Plaintiff by starting
investigations with the German Polizei.

29. After leaving Germany to find a lawyer Plaintiff was returned to America after a
failed suicide attempt while he was in France.

30. While in America investigations were began in the attempt to manipulate nec

a

and falsely accuse Plaintiff of being involved in drug manufacturing and distribution.

5
COMPLAINT

 

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 6 of 12

31. Then Plaintiff left America returning to Germany where investigations were
began again involving a former Sherriff Joe Arpaio.

32.  Asaresult, Plaintiff left Germany and moved to Ukraine.

33. These investigations and Defendants’ misconduct have led to Plaintiff's current

situation that has been ongoing for over ten years now.

FIRST CAUSE OF ACTION
Civil Action for Deprivation of Rights
Against All Defendants
42 U.S.C. § 1983 — Malicious Prosecution in Violation of the Fourteenth Amendment

 

34. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.

35. At the time of the events complained herein, Plaintiff possessed the clearly
established constitutional right to be free from malicious prosecution in violation of due process
under the Fourteenth Amendment.

36. Any reasonable person knew or should have known of these rights at the time of
the complained of conduct insofar as they were clearly established at that time; especially to the
State Actors as sworn law enforcement officers.

37. The State Actors, under the color of state law, and at the direction of Defendants
who were acting in their individual capacities, conspired with each and ok Federal Individual
Defendant and acted in concert to institute, conduct and continue a criminal proceeding.

38. The State Actors, at the direction of Defendants, engaged in the conduct described
by this Complaint willfully, deliberately, maliciously, in bad faith, and in reckless disregard of

Plaintiff's federally protected constitutional rights..

+.

6
COMPLAINT

 

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 7 of 12

39. The prosecutions against Plaintiff for allegations known to be false were malicious,
shocking, and objectively unreasonable in light of the circumstances.

40. Defendants intentionally and maliciously instituted a legal action against Plaintiff
without probable cause.

41. Defendants acted with reckless disregard of the law and of the legal rights of
Plaintiff in causing a legal proceeding to begin.

42. The acts or omissions of the State Actors, at the direction of and on orders from the
Defendants, as described herein intentionally deprived Plaintiff of his constitutional and statutory
rights and caused other damages.

43. As a proximate result of this unlawful conduct, Plaintiff has suffered actual and
physical and emotional injuries, and other damages and losses entitling him to compensatory and
special damages, in amounts to be determined at trial.

44. Plaintiff was subjected to humiliation, fear, and pain and suffering by the illegal
acts of Defendants and suffered injuries as a result of the Defendants’ actions.

45. Plaintiff is entitled to compensatory damages, punitive damages, attorney’s fees
under 42 U.S.C. § 1988, and all applicable law, and such additional relief as the Court deems just.

SECOND CAUSE OF ACTION
Against All Defendants
Violation of 28 U.S.C. §2680

46. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.
47. The acts and events set forth above constitute assault, abuse of process, defamation,

misrepresentation and/or malicious prosecution.

7
COMPLAINT

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 8 of 12

48. As 4 proximate result of this unlawful conduct, Plaintiff has suffered actual and
physical and emotional injuries, and other damages and losses entitling him to compensatory and

special damages, in amounts to be determined at trial.

THIRD CAUSE OF ACTION
Against All Defendants
Intentional Infliction of Emotional Distress

49. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.

50. By engaging in the acts alleged herein, Defendants engaged in outrageous conduct
with an intent to or a reckless disregard of the probability of causing Plaintiff to suffer emotional
distress.

51. As a direct, proximate and foreseeable result, Plaintiff suffered severe emotional
distress and the outrageous conduct was the cause of the emotional distress suffered by Plaintiff.

52. The conduct of Defendants also amounts to oppression, fraud or malice and
punitive damages should be assessed against Defendants for the purpose of punishment and for

the sake of example.

FOURTH CAUSE OF ACTION
Against All Defendants
Negligence

53. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.
54. Defendants had a duty to Plaintiff to act with ordinary care and prudence so as not

to cause harm or injury to another.

8
COMPLAINT
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 9 of 12

55. By engaging in the acts alleged herein, Defendants failed to act with ordinary care
and breached their duty of care owed to Plaintiff.

56. Defendants failed to act with ordinary care in failing to properly train and supervise
their officers with respect to proper procedures in the investigation.

57. Asa direct, proximate and foreseeable result of Defendants’ breach of their duty of

care, Plaintiff suffered damages in an amount according to proof at the time of trial.

FIFTH CAUSE OF ACTION
Against All Defendants
Civil Rights Action (42 U.S.C. § 1983)
For Failure to Properly Screen and Hire

58. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.

59. Defendants, their agents, servants and employees failed to adequately and
properly screen and hire the defendant employees.

60. The failure of these Defendants to properly screen and hire the defendant agents "
and officers as a matter of policy, custom and practice, in the exercise of their functions, was
deliberately indifferent to the constitutional rights of Plaintiff and done with conscious disregard
for the dangers of harm and injury to Plaintiff and others similarly situated.

61. Due to the acts of Defendants, the failure to properly screen and hire agents and
officers and the continued employment of the defendant agents and officers present a clear and
present danger to the citizens of the United States.

62. The lack of adequate screening and hiring practices by Defendants evince

deliberate indifference to the rights of Plaintiff and others in their position.

wt

9
COMPLAINT

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 10 of 12

63. These hiring practices led to the employment of Defendants caused the harms
suffered by Plaintiff in this case.
64. As aresult of Defendants’ actions, Plaintiff suffered physical and psychological

injuries.

SIXTH CAUSE OF ACTION
Against All Defendants
Civil Rights Action (42 U.S.C. § 1983)
For Failure to Properly Train Against Defendants

65. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at len gth.

66. Defendants, as a matter of custom, practice and policy, failed to maintain
adequate and proper training as to the constitutional rights of citizens; and to prevent extra
judicial punishment by officers.

67. Defendants failed to provide adequate training to officers on the proper protocol
and procedure on the investigation.

68. Therefore, these Defendants, with deliberate indifference, disregarded a duty to
protect the public from official misconduct.

69. The failure to promulgate or maintain constitutionally adequate training was done
with deliberate indifference to the rights of Plaintiff and others in their position.

70. The constitutionally infirm lack of adequate training as to the officers in this case
caused Plaintiff's damages.

71. Asaresult of Defendants’ actions, Plaintiff suffered physical and psychological

injuries.

10
COMPLAINT

 

 
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 11 of 12

SEVENTH CAUSE OF ACTION
Against All Defendants
Civil Rights Action (42 U.S.C. § 1983)
For Failure to Supervise and Discipline

72. Plaintiff repeats and re-allege all of the previous allegations of the entirety of this
Complaint with the same force and effect, as if fully set forth herein again at length.

73. Defendants failed to supervise their agents and officers to prevent, deter and
punish the unconstitutional and excessive use of force.

74. Upon information and belief, Defendants knew or should have known of the
dangerous propensities of defendants but took no steps to supervise them, correct their abuse of
authority, or discourage their unlawful use of authority.

75. To the contrary, Defendants condoned and acquiesced in the abusive behavior of
agents and officers by refusing to retrain them, discipline them, or correct their abusive behavior.

76. Defendants were or should have been aware that the policy regarding supervision
and discipline of officers who violated the civil rights of the citizens and commit assault was so
inadequate that it was obvious that a failure to correct it would result in further incidents of
dangerous and lawless conduct perpetrated by their officers.

77. The constitutionally deficient investigation and lack of discipline was done with
deliberate indifference to the rights of Plaintiff and others in their position.

78. The lack of adequate supervision and discipline caused Plaintiff's damages.

PRAYER FOR RELIEF

 

WHEREFORE, PLAINTIFF respectfully prays for judgments against all

DEFENDANTS, and each of them, as follows:

11
COMPLAINT
Case 1:19-cv-01703-UNA Document1 Filed 06/11/19 Page 12 of 12

a. For compensatory general and special damages in an amount in accordance with
proof.
b. For reasonable attorney’s fees, expenses, and costs of suit.; and

c. Any other and further relief as the Court may deem just, proper and equitable.

Respectfully submitted,
Plaintiff, Pro Se

Par agee Lamb Ill

May 6,2019 Lia

12
COMPLAINT

 

 
